DETAILED ACTION
Drawings
The drawings were received on March 11, 2021.  These drawings are accepted.

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/823,082 (reference application – See US Pub. No. 2020/0337594 A1) in view of Ahmad et al. (US 9,299,238 B1) and Haick et al. (US 2013/0034910 A1).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.    

With respect to independent claim 1, as discussed below, as well as in in the Office action of December 10, 2020, the reference application has already claimed:
A system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, the system comprising:
a mouth piece connected to a housing, the mouth piece operable to receive the exhaled breath of the subject (See reference claim 1, 2nd paragraph; and reference claim 4);
a sensor module disposed in the housing, the sensor module operable to detect the one or more VOCs in the exhaled breath, and further operable to collect data associated with detection of the one or more VOCs (See reference claim 1, 3rd paragraph; and reference claim 4); and
a communication module disposed in the housing and in communication with the sensor module, the communication module operable to transmit collected data from the sensor module to a remote processor for analysis of the collected data (See reference claim 1, 4th paragraph; and reference claim 4).

  wherein the exhaled breath from the mouth piece immediately enters a sensor chamber with the sensor module disposed within the sensor chamber with a silica gel.

Ahmad et al. teaches a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, wherein an exhaled breath from a mouth piece (16/116) immediately enters a sensor chamber (11/12/112) with a sensor module (18/118) disposed within the sensor chamber 11/12/112 (Figs. 1, 2, reproduced below; See Col. 14, lines 43-57 for example).  The system is simple at least because it doesn’t require any breath collection bag for example.  


    PNG
    media_image1.png
    611
    745
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    764
    media_image2.png
    Greyscale


Haick et al., on the other hand, teaches a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, wherein the system comprises a silica gel, functioning as a dehumidifier, to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects (See pars. 0081, 0086, 0088).
wherein the exhaled breath from the mouth piece immediately enters a sensor chamber with the sensor module disposed within the sensor chamber with silica gel, in order to effectively detect and identify one or more volatile organic compounds (VOCs) in the exhaled breath of the subject.  The system would be simple at least because it wouldn’t require any breath collection bag.  The silica gel would function as a dehumidifier, in order to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects (The present Claim 1 merely recites what’s already been claimed and what’s already known).

With respect to claims 2-20, a provisional nonstatutory double patenting rejection is also applied, based on the discussions presented above and discussions in the Office action of December 10, 2020.  The discussions presented above supplement the discussions in said Office action by using Ahmad et al. and Haick et al. to address the newly recited feature “wherein the exhaled breath from the mouth piece immediately enters a sensor chamber with the sensor module disposed within the sensor chamber with a silica gel” which is already known.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ahmad et al. in view of Haick et al.

a mouth piece (16/116) connected to a housing (11/12/112), the mouth piece (16/116) operable to receive the exhaled breath of the subject (Col. 1, lines 24-30; Col. 11, lines 43-66; Col. 14, lines 43-57);
a sensor module (18/118) disposed in the housing (11/12/112), wherein the exhaled breath from the mouth piece (16/116) immediately enters a sensor chamber (12/112) with the sensor module (18/118) disposed within the sensor chamber 12/112 (as shown at least in figs. 1, 2; See Col. 14, lines 48-57: “Measurement device 112 comprises a breath sample input in the form of a mouthpiece 116, into which the user may blow or exhale directly to input a breath sample.  It further comprises a sensing system 118 in fluid communication with input 116 so that the breath sample contacts or interacts with the sensing system, whereupon sensing system 118 measures the concentration of the acetone in the breath sample and generates a measurement signal representative of that acetone concentration”), the sensor module (18/118) operable to detect the one or more VOCs in the exhaled breath, and further operable to collect data (e.g., concentration of the one or more VOCs; Col. 1, lines 24-30; Col. 11, lines 43-66) associated with detection of the one or more VOCs; and
a communication module (30) disposed in the housing 11/12/112 (Col. 13, lines 32-40) and in communication with the sensor module (18/118), the communication module (30) operable to transmit collected data (e.g., concentration of the one or more VOCs) from the sensor module (18/118) to a remote processor (40/140) for analysis of the collected data (as shown in figs. 1, 2; Col. 13, line 41 – Col. 14, line 37).

    PNG
    media_image1.png
    611
    745
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    764
    media_image2.png
    Greyscale



Ahmad is silent about:  the sensor chamber (11/12/112) with a silica gel.
Haick et al. teaches a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, the system is with a silica gel, functioning as a dehumidifier, to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects (e.g., See pars. 0081, 0086, 0088).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Haick teaching to Ahmad system by having the sensor chamber with a silica gel, functioning as a dehumidifier, in order to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system more effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects.



at least one sensor component operable to detect one or more VOCs, wherein the sensor component comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; ThC2 MXene; a 3D MXene (3D-M) framework; one or more metal oxide nanoparticles blended with a hybrid structure of graphene (= “nanoparticle or metal oxide-based sensors;”  Ahmad Col. 12, lines 36-37); a conducting polymer such as polyaniline (PAni) and polypyrrole (PPY); a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.

3.    Ahmad as modified teaches the system of claim 1, wherein the sensor module comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC (Haick Pars. 0033, 0071, 0079).

4.    Ahmad as modified teaches the system of claim 1, wherein the VOCs comprise at least one of the following: a ketone, acetone (Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66), an aldehyde, an acetaldehyde, a hydrocarbon, an alkane, a pentane, an alkene, or a fatty acid.

5.    Ahmad as modified teaches the system of claim 1, wherein the one more VOCs is associated with a health condition comprising at least one of the following:  diabetes, high or low blood glucose levels, ketoacidosis (Ahmad Col. 1, line 29; Col. 6, line 53; Col. 8, line 2), lung cancer, breast cancer, a digestive cancer, gastric cancer, peptic ulcer, colorectal cancer, prostate cancer, head-and-neck cancer, stomach cancer, liver cancer, kidney disease, or neurodegenerative disease (or Multiple Sclerosis or MS; Haick Pars. 0019, 0048).

6.    Ahmad as modified teaches the system of claim 1, further comprising a biomarker processing module (having algorithms for example; Haick Par. 0078), in communication with the sensor module, and 

7.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data via a neural network or pattern recognition algorithm (Haick Pars. 0050, 0078-0079), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.

8.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data in conjunction with other sensor data (e.g., concentration of VOC or marker gas; Haick Pars. 0050, 0078-0079), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.

9.    Ahmad as modified teaches the system of claim 1, further comprising an activity sensor (e.g., a pedometer; Ahmad Col. 49, line 10-15) operable to detect or measure one or more physical actions (e.g., walking) by the subject, and further operable to collect data (e.g., number of steps) associated with detection or measurement of the one or more physical actions (walking); and wherein the communication module (30) is in communication with the activity sensor (pedometer), and the communication module (30) is further operable to transmit collected data (number of steps) from the activity sensor (Hamad Col. 48, line 40 – Col. 49, line 17).

10.    Ahmad as modified teaches the system of claim 1, wherein the communication module (30) is further operable to communicate with a mobile communication device 130 (Hamad Fig. 2; Col. 12, lines 16-21) associated with the subject, wherein the mobile communication device (130) receives the 

11.    Ahmad as modified teaches the system of claim 1, wherein the communication module (30) is further operable to transmit collected data via at least one of the following: IR (infrared) communication, wireless communication, a Bluetooth protocol wireless communication, a direct wired connection, or to a remote memory storage device (Hamad Col. 12, line 62 – Col. 13, line 15).

12 (having essentially equivalent subject matters of claims 1, 2 and 5).
Ahmad as modified teaches a method comprising:
receiving an exhaled breath of the subject, wherein the exhaled breath is received from a mouth piece (16/116) and immediately enters a sensor chamber (12/112) with a nanoparticle sensor (Ahmad Col. 12, lines 36-37: “nanoparticle or metal oxide-based sensors) disposed within the sensor chamber (12/112) with a silica gel (See discussion above in claim 1);
detecting, via a nanoparticle sensor (Hamad Col. 12, lines 36-37: “nanoparticle or metal oxide-based sensors”), one or more VOCs (e.g., ketone, acetone; Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66) in the exhaled breath;
based at least in part on detection of the one or more VOCs, generating an electronic signal associated with a concentration or amount of the one or more VOCs (Col. 1, lines 24-30; Col. 11, lines 43-66); and
outputting, via a display device 34b/134 (Ahmad Figs. 1, 2), an indication of a health condition or disease (e.g. diabetes, high or low blood glucose levels, ketoacidosis) associated with the concentration or amount of the one or more VOCs (Col. 1, line 29; Col. 6, line 53; Col. 8, line 2).




determining the electronic signal correlates with a predefined signal (e.g., a specified threshold concentration) or signal pattern (e.g., a specified range) associated with a health condition or disease (Ahmad Col. 11, lines 43-66); and
identifying, based at least in part on the determination a health condition or disease (Ahmad Col. 11, lines 43-66).

14.    Ahmad as modified teaches the method of claim 12, further comprising:
processing the electronic signal via a neural network or pattern recognition algorithm (which may be configured, e.g., to compare the electrical signal to a normal electronic signal for a healthy user), wherein the electronic signal correlates with a predefined signal or signal pattern associated with a health condition or disease (Ahmad Col. 11, lines 43-66); and
identifying, based at least in part on the determination a health condition or disease (Ahmad Col. 11, lines 43-66).

15.    Ahmad as modified teaches the method of claim 12, further comprising:  classifying the electronic signal as a new signal or signal pattern (which may be in a form of a chart 340 shown in Ahmad fig. 7 for example) associated with the health condition or disease (e.g. diabetes, high or low blood glucose levels, ketoacidosis; Ahmad Col. 1, line 29; Col. 6, line 53; Col. 8, line 2); and storing the new pattern in a data storage device (e.g., for a user to view his or her historical breath analysis by viewing the chart 340 for example; Ahmad Fig. 7; Col. 24, lines 33-58).

16.    Ahmad as modified teaches the method of claim 12, further comprising facilitating a treatment for the subject to address the health condition or disease (e.g., by applying a prevention program; Ahmad Abstract).


Ahmad as modified teaches a sensor comprising:
a first sensor component (18/118) operable to expose one or more nanoparticles (in the first sensor component 18/118 being a nanoparticle or metal oxide-based sensor 18/118; Ahmad Col. 12, lines 36-37) to at least one VOC (volatile organic compound) in an exhaled breath of a subject, wherein the exhaled breath is received from a mouth piece (16/116) and immediately enters a sensor chamber (12/112) with the one or more nanoparticles (Ahmad Col. 12, lines 36-37: “nanoparticle or metal oxide-based sensors”) disposed within the sensor chamber (18/118) with a silica gel (See discussion above in claim 1); wherein the one or more nanoparticles are operable to react to a presence of or contact with the at least one VOC (volatile organic compound);
a second sensor component (11/12/112) operable to generate an electronic signal when the one or more nanoparticles (of the nanoparticle or metal oxide-based sensor 18/118) react to the presence of or contact with the at least one VOC, wherein the electronic signal is associated with a concentration or amount of the at least one VOC (Ahmad Col. 1, lines 24-30; Col. 11, lines 43-66); and 
an electronic circuit (30) operable to transmit the electronic signal to an output device or computer processor (40/140; Ahmad Figs. 1, 2).

18 (having essentially equivalent subject matter of claim 2).
Ahmad as modified teaches the sensor of claim 17, wherein the first sensor component (18/118) comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; ThC2 MXene; a 3D MXene (3D-M) framework; one or more metal oxide nanoparticles blended with a hybrid structure of graphene (= “nanoparticle or metal oxide-based sensors;” Ahmad Col. 12, lines 36-37); a conducting polymer such as polyaniline (PAni) and polypyrrole (PPY); a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.


Ahmad as modified teaches the sensor of claim 17, wherein the VOCs comprise at least one of the following: a ketone, acetone (Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66), an aldehyde, an acetaldehyde, a hydrocarbon, an alkane, a pentane, an alkene, or a fatty acid.

20 (having essentially equivalent subject matters of claim 3).
Ahmad as modified teaches the sensor of claim 17, wherein the one or more nanoparticles comprise a plurality of different nanoparticles (in at least one array of sensors comprising carbon nanotubes coated with a first organic coating and carbon nanotubes coated with a second organic coating; Haick Par. 0033), wherein each sensor is operable to detect at least one VOC (Haick Pars. 0033, 0071, 0079), each of the plurality of different nanoparticles selected to trap, bind, or react with a respective different VOC, and wherein the electronic signal comprises respective signal components associated with each of the plurality of different nanoparticles trapping, binding, or reacting with a respective different VOC (Haick Pars. 0033, 0071, 0079).

Claim 2-3, 6-8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. in view of Haick, as applied to claims 1, 12 and/or 17 above, and further in view of Burch et al. (US 2007/0265509 A1).
2.    Ahmad as modified teaches the system of claim 1, but is silent about:  wherein the sensor module (18/118) comprises at least one of…a conducting polymer... 
Burch teaches a system for detecting and identifying one or more volatile organic compounds VOCs (e.g., ketones, aldehydes, VOC; Par. 0061) in exhaled breath of a subject, the system comprising a sensor module (802), wherein the sensor module (802) comprises a conducting polymer (Par. 0047: “conducting polymer sensor”). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by having the sensor 

3.    Ahmad as modified teaches the system of claim 1, but is silent about:  wherein the sensor module (18/118) comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC.
Burch teaches the sensor module (802) comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC (See fig. 8, reproduced below; Abstract; Pars. 0044, 0048: “…the sensor array is in a closed chamber containing a [breath] sample from patient… Advantageously, such sensors [in the sensor array] can be tuned to specific chemical mixtures”).

    PNG
    media_image3.png
    240
    711
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by having the sensor module (18/118) comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC.  Advantageously, the sensor module in Ahmad as modified can be tuned to specific chemical mixtures (so as to detect different components in the specific chemical mixtures indicative of certain infections, disorders and medical condition, health condition or disease).
	
6.    Ahmad as modified teaches the system of claim 1, but is silent about:  a biomarker processing module, in communication with the sensor module (18/118), and operable to process the collected data associated with detection of the one or more VOCs and to identify the one or more VOCs.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by providing the system with a biomarker processing module (for measuring a biomarker, which is a marker gas or a clinical diagnostic marker), in communication with the sensor module (18/118), and operable to process the collected data associated with detection of the one or more VOCs, so as to identify one or more VOCs indicative of certain infections, disorders and medical condition, such as diabetes, high or low blood glucose levels, ketoacidosis, etc. (which Ahmad would want to detect).

7.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data via a neural network or pattern recognition algorithm (Burch Par. 0050: “Unknown analytes can then be characterized or identified using response pattern comparison and recognition algorithms”), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.

8.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data in conjunction with other sensor data (e.g., concentration of VOC or marker gas; Burch Pars. 0051; 0071), wherein a result from the biomarker processing module 

18 (having essentially equivalent subject matters of claim 2).
Ahmad as modified teaches the sensor of claim 17, but is silent about:  wherein the sensor module (18/118) comprises at least one of…a conducting polymer.... 
Burch teaches a system for detecting and identifying one or more volatile organic compounds VOCs (e.g., ketones, aldehydes, VOC; Par. 0061) in exhaled breath of a subject, the system comprising a sensor module (802), wherein the sensor module (802) comprises a conducting polymer (Par. 0047: “conducting polymer sensor”). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by having the sensor module (18/118) comprises at least one of…a conducting polymer…, since a conducting polymer appears to be a suitable material. 

20 (having essentially equivalent subject matters of claim 3).
Ahmad as modified teaches the sensor of claim 17, wherein the one or more nanoparticles comprise a plurality of nanoparticles, each of the plurality of different nanoparticles selected to trap, bind, or react with a respective different VOC, and wherein the electronic signal comprises respective signal components associated with each of the plurality of different nanoparticles trapping, binding, or reacting with a respective different VOC.
Ahmad as modified is silent about:  wherein the one or more nanoparticles comprise a plurality of different nanoparticles.
Burch teaches wherein the sensor module (802) comprises a plurality of different nanoparticles (in a sensor array, for detecting different components in specific chemical mixtures; See fig. 8; Abstract; Pars. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by having the one or more nanoparticles comprise a plurality of different nanoparticles.  Advantageously, the sensor module in Ahmad as modified can be tuned to specific chemical mixtures (so as to detect different components in the specific chemical mixtures indicative of certain infections, disorders and medical condition, health condition or disease).

Response to Arguments
Applicant’s arguments, filed with a Response on March 11, 2021, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely solely on previously cited references applied in the prior rejections for any teaching or matter specifically challenged in the argument.
Applicant argues that Ahmad appears to use a breath collection bag or breath bag input to capture an exhaled breath from a person, and the breath collection bag or breath bag input is then affixed to a sensor chamber/system.  So, applicant further argues that Ahmad wouldn’t teach the exhaled breath to immediately enter the sensor chamber/system.
The examiner however respectfully disagrees.  Admittedly, Ahmad indeed teaches a breath collection bag or breath bag input 216b (shown in Ahmad fig. 4, reproduced below) to capture an exhaled breath from a person, and the breath collection bag or breath bag input (216b) is then affixed to a sensing chamber/system (212) for detecting and identifying one or more VOCs in the exhaled breath.  Ahmad Fig. 4, however, entails only one embodiment of several embodiments taught by Ahmad.  

    PNG
    media_image4.png
    865
    722
    media_image4.png
    Greyscale

The rejections above (as well as in the Office action of December 10, 2020) are based on another embodiment also taught by Ahmad (and illustrated in Ahmad fig. 2 for example), wherein the exhaled breath from the mouth piece (116) immediately enters a sensor chamber (112) with the sensor module (118) disposed within the sensor chamber 112 (as shown at least in Ahmad fig. 2; Col. 14, lines 48-57).  Haick et al. supplements Ahmad teaching with a known and obvious feature that uses a silica gel in a sensor chamber to dry an exhaled breath of a person prior to detecting and identifying one or more VOCs in the exhaled breath, in order to make Ahmad system more effective. 
Of note, this Office action provides detailed reasons for rejections, and a written record of examination, in lieu of a courtesy telephone interview requested by applicant.  The rejections are deemed complete and proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 16, 2021